Exhibit 10.1

 

[g197781kki001.jpg]

 

October 6, 2016

 

PERSONAL & CONFIDENTIAL

 

Jeffrey Killian

 

Re:          Employment Terms

 

Dear Jeff:

 

I am pleased to extend this formal offer of full-time employment to join
Resonant Inc. (“Resonant” or the “Company”) as Chief Financial Officer.  This is
a key position reporting directly to myself, Terry Lingren, Chief Executive
Officer. I’m excited to have you joining us!  This letter sets out the terms and
conditions of your employment with Resonant.

 

Your first day of employment will be Monday, October 24, 2016 (“Start Date”). 
We will pay you a base salary at an annualized rate of $275,000.  Your base
salary is payable in accordance with our regular payroll schedule which is
currently every two weeks.  You will participate in the executive bonus plan,
which is payable at the sole discretion of our Board in accordance with the
terms of the executive bonus plan, if any.

 

You will be entitled to paid vacation in accordance with our vacation policy as
generally applicable to all employees.  You may take your vacation at times
mutually acceptable to you and the Company.  In this regard, we would appreciate
as much advance warning of your vacations as reasonably possible so that your
duties can be covered by others in your absence.  You also will be entitled to
our normal paid holidays (typically not fewer than ten (10) days per year).

 

Your place of employment will be based out of the Company’s principal executive
offices in Goleta, California, while you maintain your residence in Hillsboro,
Oregon.  You will be required to devote all of your business time, energy,
skill, and efforts to faithfully and diligently further the business interests
of the Company, except as agreed to by the Company in writing in advance.

 

You will be entitled to participate in all of our employee benefit plans.  These
include, among other things, group health insurance and a 401K plan.  We match
100% of contributions under our 401K plan up to a maximum of 5% of your base
salary.  Please note that, as with all companies, we reserve the right to change
our employee benefit plans from time to time.

 

Subject to approval from our Board, we will grant you a restricted stock unit
award (the “RSU”) for 200,000 shares of our common stock, which RSU will vest
quarterly over a four (4) year period commencing with the first business day of
the next calendar quarter after your Start Date.  The RSU award will be granted
to you as an “inducement” award that is exempt from shareholder approval
rules of the Nasdaq Stock Market, and will be subject to your execution of our
standard equity award agreement.

 

In addition to the above, we are also offering you a sign-on bonus of $75,000
(less all required tax withholdings and other applicable deductions), payable no
later than the first pay period payment date following your Start Date.  You
agree to repay this bonus in full if you voluntarily

 

110 Castilian Drive  ·  Suite 100 · Santa Barbara  ·  California 93117

 

--------------------------------------------------------------------------------


 

terminate (other than for good reason as defined in the Change in Control
Agreement) your employment with the Company prior to the first anniversary of
your Start Date.  This sign-on bonus amount will be subtracted from the amount
of any annual or other bonus to which you may be entitled for the 2016 and 2017
calendar years.  For clarity, if your sign-on bonus exceeds the amount of any
annual or other bonus you earn for the 2016 and 2017 calendar years, you will
not be required to refund the excess amount unless you voluntarily terminate
your employment with the Company (other than for good reason) prior to the first
anniversary of your Start Date.

 

Your employment will be on an at-will basis.  This means that you will have the
right to terminate your employment at any time with or without cause or notice,
and the Company will reserve for itself an equal right.  Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company.  Upon any termination of your
employment, you will be entitled to receive:

 

·                                          Any base salary earned but unpaid as
of your termination or resignation date;

 

·                                          Payment in lieu of any vacation
accrued but unused as of the date of your termination or resignation;

 

·                                          Any business expenses incurred but
not reimbursed (in accordance with Company policy) as of your termination or
resignation date; and

 

·                                          Any amounts or benefits under any
Company compensation, incentive, severance, change in control or benefit plans
due and owing and/or vested but not paid as of your termination or resignation
date (according to the payment provisions of such plans).

 

Your employment is conditioned on your signing and returning the enclosed copies
of our standard Employee Invention, Confidentiality and Non-Solicitation
Agreement (the “Invention Agreement”) and Mutual Agreement to Arbitrate Claims
(the “Arbitration Agreement”).  This Letter, the Invention Agreement and the
Arbitration Agreement, as well as the Severance and Change in Control Agreement,
and equity incentive plan agreements, will together form the entire agreement
with respect to the subject matter hereof and thereof, and these agreements
together supersede all prior understandings and agreements, whether written or
oral, with respect to such matters.  The terms of your employment may only be
changed by written agreement, although the Company may from time to time, in its
sole discretion, adjust the benefits provided to you and its other employees.

 

2

--------------------------------------------------------------------------------


 

This employment letter is valid for ten (10) business days and will expire if we
have not received by that date signed copies of this letter, the Invention
Agreement and the Arbitration Agreement.

 

We look forward to working with you!

 

 

Regards,

 

 

 

 

 

/s/ Terry Lingren

 

Terry Lingren, CEO

 

ACCEPTED AND AGREED:

 

 

/s/ Jeffrey Killian

 

Jeffrey Killian

 

 

 

Enclosures (Invention Agreement and Arbitration Agreement)

 

cc:                      Barb Harlow, Director of Administration
Lisa Wolf, Vice President of Finance

 

3

--------------------------------------------------------------------------------